         Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 1 of 23




                   I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                      F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                                SAN ANTON IO D IV IS ION

 J OE HO LC OM BE, et. al,                    §          NO. 5: 18 -C V-00555 -XR
                                              §
 Plaintiffs                                   §    Consolidated with:
                                              §    5:18-cv-00712-XR (Vidal)
                                              §    5:18-cv-00881-XR (Uhl)
 vs.                                          §    5:18-cv-00944-XR (Ramsey)
                                              §    5:18-cv-00949-XR (McNulty)
 UN ITED S TATES O F                          §    5:18-cv-00951-XR (Wall)
 AM ER IC A,                                  §    5:18-cv-01151-XR (Amador)
                                              §    5:19-cv-00184-XR (Brown)
 Defendant                                    §    5:19-cv-00289-XR (Ward)
                                              §    5:19-cv-00506-XR (Workman)
                                              §    5:19-cv-00678-XR (Colbath)
                                              §    5:19-cv-00691-XR (Braden)
                                              §    5:19-cv-00706-XR (Lookingbill)
                                              §    5:19-cv-00714-XR (Solis)
                                              §    5:19-cv-00715-XR (McKenzie)
                                              §    5:19-cv-00805-XR (Curnow)
                                              §    5:19-cv-00705-XR (Workman)
                                              §    5:19-cv-00806-XR (Macias)

       DEFENDANT UNITED STATES’ MOTION FOR A PROTECTIVE ORDER

        Defendant United States of America, pursuant to Federal Rule of Civil Procedure 26(c),

moves for a protective order quashing in its entirety Plaintiffs’ First Request for Production and

Plaintiffs’ Amended First Request for Admissions & Interrogatories, which were propounded by

Plaintiffs in only four of the eighteen consolidated cases. (Exs. 1 and 2; hereinafter “Partial

Plaintiffs’ Discovery Demands”). The Partial Plaintiffs’ Discovery Demands, which number in

the thousands, not only violate the limitations imposed by the Federal and Local rules on serving

discovery, they are improper, unduly burdensome, oppressive, and disproportional to the needs

of the case, particularly since the majority of these demands seek documents and information

irrelevant to the remaining issues in this litigation.
         Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 2 of 23




       The fact that the Partial Plaintiffs are seeking discovery far beyond the purview of the

issues remaining in this litigation is evident from the discovery requests that they have

propounded. In Interrogatory no. 1 for instance, the United States is asked to “Identify any

statement within the Department of Defense Inspector General Report, dated December 6, 2018,

and numbered DODIG-2019-030, that you contend is not factually true and the basis for such a

contention.” (Ex. 1, Pls.’ Interrogatories.) This 131-page report, titled “Report of Investigation

into the United States Air Force’s Failure to Submit Devin Kelley’s Criminal History

Information to the Federal Bureau of Investigation,” contains thousands of statements, many of

which are irrelevant to this litigation. The Partial Plaintiffs’ Discovery Demands also contain

ninety-five requests for production – 161 requests, including subparts – the bulk of which seek

the underlying material that support eleven different Department of Defense Office of Inspector

General Reports (DODIG Reports). (Ex. 2, Pls.’ RFP Nos. 33-95.) Only one of those reports,

the December 6, 2018 report, concerns the Air Force’s alleged failure to provide disqualifying

information about Devin Patrick Kelley for inclusion in the FBI’s national instant criminal

background check system (NICS). Other instances in which the Air Force did not timely submit

fingerprint cards or disposition reports of other service members are immaterial to whether the

Air Force was negligent in failing to submit Kelley’s information.

       Because these requests, and the other requests discussed below, fail to comply with the

Federal Rules of Civil Procedure and the Local Rules, and because permitting discovery requests

from Plaintiffs in only four of the eighteen consolidated cases on issues of liability (rather than

from all Plaintiffs) will negate the benefits of consolidating these cases, Partial Plaintiffs’

Discovery Demands must be quashed in its entirety. Mechanisms for streamlining discovery

moving forward are addressed separately in the United States’ Motion for a Rule 16 Conference,

filed contemporaneously with this motion.

                                                   2
           Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 3 of 23




       The parties met and conferred on several occasions regarding the issues addressed in this

motion, including telephonic conferences on August 7 and 14, 2019, but were unable to reach an

agreement. Defendant requests oral argument, and the parties agree that this motion and the

United States’ motion for a Rule 16 conference should be joined for purposes of oral argument.

The United States respectfully requests that the Court issue a protective order (1) relieving the

United States from having to respond to the pending discovery requests until the scope of

discovery is clarified at the separately requested Rule 16 Conference and (2) directing Plaintiffs

to propound liability discovery requests through a lead counsel on behalf of all Plaintiffs. 1

                                         BACKGROUND

       These consolidated actions arose out of the horrific mass shooting that occurred on

November 5, 2017, at the First Baptist Church in Sutherland Springs, Texas. Thus far,

forty-three plaintiffs have brought suit under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

2671 et seq. (FTCA), alleging that the United States is liable for this tragedy because, but for

failures by the U.S. Air Force to report disqualifying information about Devin Patrick Kelley to

the FBI’s national instant background check system, Kelley would not have been able to

purchase the firearms he used to carry out the massacre at the church.

       The United States moved to dismiss the consolidated cases, asserting a number of legal

defenses. (ECF No. 28). In its Order of May 23, 2019, this Court granted that motion in part, but

rejected several of the United States’ threshold defenses. (ECF No. 59). On July 22, 2019, the

United States moved the Court to certify its Order for interlocutory appeal and Plaintiffs

responded on August 26, 2019. (ECF Nos. 107, 121). That motion is currently pending.


       1
         The United States is not moving for a protective order on the basis that every discovery
demand is objectionable. It will provide responses to the non-objectionable demands,
understanding that although it requests that all discovery be re-served by a lead Plaintiffs’
counsel, it is unlikely that the Court will rule on this motion prior to the September 3 due-date
for responses to the written discovery.
                                                   3
           Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 4 of 23




       To date, there are eighteen consolidated cases under the lead case, Holcombe v. United

States, 5:18-CV-00555-XR. (Holcombe Docket.) On August 1, 2019, four sets of Plaintiffs

propounded their First Request for Production. On August 2, 2019, these same Plaintiffs

propounded an Amended First Request for Admissions & Interrogatories. 2 The requests were

made on behalf of the following Plaintiffs: McNulty, et. al, 5:18-cv-00949-XR; Wall, et. al.,

5:18-cv-00951-XR; Solis, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-00715-XR. 3 No

other Plaintiffs have yet served discovery on the United States.

                                          ARGUMENT

       A protective order quashing Partial Plaintiffs’ Discovery Demands is appropriate because

(1) many of those demands are improper, and seek responses, information, and materials that are

irrelevant, overly burdensome, and are not proportional to the needs of the litigation, and (2) the

demands were propounded on behalf of Plaintiffs in only four of the eighteen cases in this

consolidated litigation, inconsistent with the purpose of the Court’s consolidation order. Upon a

showing of good cause, a court “may make any order which justice requires to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ.

P. 26(c). Among other relief, the court may issue an order “forbidding the disclosure or

discovery” or “forbidding inquiry into certain matters, or limiting the scope of discovery or

discovery to certain matters.” Fed. R. Civ. P. 26(c)(1)(A) & (D). The United States respectfully


       2
        The Partial Plaintiffs’ First Request for Admissions & Interrogatories was sent to the
United States via email and certified mail on July 25, 2019. On August 2, Plaintiffs’ counsel
emailed an amended request to the United States and withdrew the initial request.
       3
          McKenzie was not a Plaintiff at the time the United States filed its motion to dismiss for
lack of jurisdiction, and Defendant’s answer to that complaint was only filed on August 26. The
United States observes that Ms. McKenzie alleges in her complaint that she resides in New York.
For that reason, and because the “act or omission” complained of in this litigation all occurred
outside of this judicial district, venue under 28 U.S.C. § 1402(b) is improper as to
Ms. McKenzie. Nevertheless, because there is no venue concern with respect to the three other
sets of Plaintiffs, Defendant is filing this motion for relief with respect to those Plaintiffs.
                                                   4
         Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 5 of 23




requests that the Court issue a protective order (1) relieving the United States from having to

respond to the pending discovery requests until after the separately-requested Rule 16

Conference and (2) directing Plaintiffs to propound liability discovery requests through a lead

counsel on behalf of all Plaintiffs.

   1. Because Many Of Partial Plaintiffs’ Discovery Demands Are Improper, And Seek
      Information That Is Irrelevant, Unduly Burdensome, And Not Proportional To The
      Needs Of This Litigation, There is “Good Cause” To Quash Them.

        “Discovery in civil cases must be “relevant to any party’s claim or defense” and

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). If discovery fails to comply

with the Rule 26(b)(1) standard, a protective order is appropriate. See Fed. R. Civ. P.

26(b)(2)(C); Zamora v. GC Servs. LP, 2017 WL 1861843, at *2 (W.D. Tex. Feb. 17, 2017).

       The restriction in Rule 26(b)(1) that discovery be limited to information that is relevant to

a “claim or defense of any party” became effective in 2000. The language of the Rule’s prior

version had authorized discovery more broadly into any matter relevant to the “subject matter” of

the case. The intended effect of the amendment was to narrow the permissible scope of

discovery to “focus on the actual claims and defenses involved in the action.” Fed. R. Civ. P.

26(b)(1) advisory committee’s note; Zamora, 2017 WL 1861843, at *6 (“The rule change signals

to the court that it has the authority to confine discovery to the claims and defenses in the

pleadings, and signals to the parties that they have no entitlement to discovery to develop new

claims or defenses that are not already identified in the pleadings.”).

       The 2015 amendments to Rule 26(b)(1) instruct courts to impose “reasonable limits on

discovery through increased reliance on the common-sense concept of proportionality.” Fed. R.

Civ. P. 26(b)(1) advisory committee’s note. “[T]he proportionality analysis was adopted to make

discovery more ‘focused,’ in a ‘manner that benefits both plaintiffs and defendants by reducing

the cost and duration of litigation.’” Maes v. Lowe’s Home Centers LLC, 2018 WL 3603113,

                                                  5
         Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 6 of 23




at *6 (W.D. Tex. Feb. 9, 2018) (cleaned up) (citation omitted). In examining proportionality,

among the factors, a court takes into account is “whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

       a. Partial Plaintiffs’ interrogatory and request for admission concerning the truth
          of every statement in a 131-page DoD IG report are improper.

       In request for admission no. 5, Partial Plaintiffs request that the Defendant admit that

“Every statement contained in the Department of Defense Inspector General Report, dated

December 6, 2018, and numbered DODIG-2019-030, is factually true.” (Ex. 1.) As indicated

above, Interrogatory no. 1 asks the United States to identify all of the statements in that report

that it contends are untrue and explain the reasoning behind each contention. Id. The DODIG

report referenced is 131-pages long and consists of several thousand statements, many of which

are compound and repetitive. Moreover, as discussed below, many of those statements are also

wholly irrelevant to this litigation. Accordingly, these discovery demands run afoul of the

Federal and Local Rules.

       Because Interrogatory no. 1 requires the United States to literally review and determine

the truth of thousands of statements, it violates the twenty-five interrogatory limit set out in

Fed. R. Civ. P. 33(a)(1). The interrogatory is also incredibly burdensome, particularly given that

much of the information in the report is not germane to what Plaintiffs must ultimately prove in

this litigation. In circumstances where “answering the [interrogatory] would require the

responding party to engage in burdensome or expensive research, the responding party may

answer by specifying the records from which the answer may be obtained and making them

available for inspection by the party seeking discovery.” United States ex rel. Englund v. Los

Angeles Cty., 235 F.R.D. 675, 680 (E.D. Cal. 2006) (citing Fed R. Civ. P. 33(d)). Plaintiffs have

requested various documents underlying the DODIG report. (Ex. 1, Pls.’ RFP nos. 33, 34.)

Upon proper requests for production from all Plaintiffs, the United States will provide relevant
                                                  6
            Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 7 of 23




and responsive non-privileged documents underlying DODIG-2019-030 following attorney

review and entry of a protective order concerning the marking of confidential documents.

        Request for admission no. 5 is also improper. “Requests for Admissions should be

drafted in such a way that a response can be rendered upon a mere examination of the request.”

Henry v. Champlain Enterprises, Inc., 212 F.R.D. 73, 77 (N.D.N.Y. 2003) (citation omitted).

Moreover, “incorporation by reference of another document in a request for admission has

generally been held improper.” Sparton Corp. v. United States, 77 Fed. Cl. 10, 18-19 (Fed. Cl.

2007) (internal citations omitted). A response to request for admission no. 5 requires extensive

research and review of a lengthy investigative report, and thus is improper. In addition, the

DODIG report contains thousands of statements, and thus violates the Local Rules limit of thirty

requests for admissions in the absence of a showing of good cause. See Local Rule CV-36. The

requests for admission (Request no. 5 and the other six that were served), also fail to comport

with the requirements of Fed. Civ. R. P. 36(a), particularly Rule 36(a)(2) that “[e]ach matter

must be separately stated.” Each request addresses multiple matters, likely in an attempt by

Plaintiffs to avoid the Local Rule CV-36 limits. If Plaintiffs desire more requests for admissions

or interrogatories than the rules permit, the burden is on them to file a motion and establish good

cause for their request. 4

        b. Partial Plaintiffs’ discovery demands that seek information with no or minimal
           relevance to their remaining causes of action are unduly burdensome.

        Discovery in civil cases must be within the parameters of Rule 26(b)(1), and “may not be

used ‘as a license to engage in an unwieldy, burdensome, and speculative fishing expedition.’”


        4
          Plaintiffs have contended that even though the eighteen cases in this litigation were
consolidated “for all purposes” and even though all Plaintiffs must prove the same facts
concerning liability, they are entitled to 25 interrogatories and 30 requests for admission for each
of the eighteen cases. The United States disputes that the Plaintiffs should be entitled to 450
interrogatories and 540 requests for admission, and this is a proper topic for the Rule 16
conference that the United States is requesting through a separately-filed motion.
                                                   7
         Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 8 of 23




Zamora, 2017 WL 1861843, at *2 (quoting Murphy v. Deloitte & Touche Grp. Ins. Plan,

619 F.3d 1151, 1163 (5th Cir. 2010)). In these eighteen consolidated cases, Plaintiffs have two

remaining causes of action: (1) negligent undertaking, and (2) negligent training and supervision

related to such undertaking. (ECF No. 59, Order 33-40.) In order to prevail on their negligent

undertaking theory, Plaintiffs must prove that (1) the United States undertook to perform services

that it knew or should have known were necessary for Plaintiffs’ protection, (2) the United States

failed to exercise reasonable care in performing those services, and either (3) Plaintiffs relied

upon the United States’ performance, or (4) the United States’ performance increased Plaintiffs’

risk of harm. See Allen v. Walmart Stores, L.L.C., 907 F.3d 170, 181 (5th Cir. 2018); accord

Restatement (Second) of Torts § 323 (1965). Like in all negligence cases, in order to prevail on

a negligent-undertaking theory, Plaintiffs must also prove “that Defendant’s failure to exercise

reasonable care proximately caused Plaintiff’s injury.” Bruce Foods Corp. v. Texas Gas Serv.,

2014 WL 652312, at *12 (W.D. Tex. Feb. 19, 2014) (citing Doe v. Messina, 349 S.W.3d 797,

800 (Tex. App. 2011)).

       Consistent with these requirements, among other things, Plaintiffs must prove that the Air

Force was negligent in performing its obligations with respect to Kelley under the Brady Act

(i.e., reporting disqualifying information to the FBI’s NICS), or pursuant to some other voluntary

undertaking, and that “but for” such negligence, Kelley’s would not have perpetrated the horrific

shooting that caused Plaintiffs’ harm. Plaintiffs may therefore seek discovery on those matters.

Plaintiffs may also seek discovery concerning negligent training or supervision that may have

directly led to the absence of Kelley’s disqualifying information from NICS. Plaintiffs, however,

have already begun serving far-reaching discovery well beyond these matters. By serving such

impermissibly broad discovery, it appears that Plaintiffs are improperly trying to make this case




                                                  8
         Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 9 of 23




into a public referendum on the Air Force’s and the DoD’s compliance with the Brady Act. This

Court should not countenance any such abuse of the discovery process.

               i. A substantial portion, if not most, of the statements in the 131-page
                  DODIG report about Kelley are irrelevant to Plaintiffs’ remaining causes
                  of action.

       Even if Partial Plaintiffs’ interrogatories and requests for admission concerning all of the

statements from the 131-page Kelley report were proper under Rules 33 and 36, the demands are

still improper because they are not consistent with Rule 26(b)(1). As the Court discussed in its

May 23, 2019 Order, the voluntary undertakings at issue in this litigation are the establishment of

the NICS system and the Air Force’s statements that it would correct its less-than-full

compliance with its obligation to provide disqualifying criminal history information to the FBI.

(ECF No. 59, Order 36.) Relevant to whether the Air Force was negligent in carrying out that

undertaking is what the 2019 DODIG report terms “missed opportunities,” or the circumstances

surrounding the Air Force’s failure to submit Kelley’s disqualifying information into NICS. See

DODIG-2019-030.

       The DODIG report also discusses events in Kelley’s life that go well beyond the failure

of the Air Force to provide disqualifying information about Kelley to the FBI. See id. This

includes other bad acts by Kelley such as alleged sexual assaults prior to joining the Air Force,

reprimands while with the Air Force, and a threat made against a former Air Force supervisor

after he was discharged. See id. Any of Kelley’s other incidents of bad conduct or violence that

did not give rise to a reporting obligation, however, are irrelevant to the claims of negligent

undertaking, and negligent training and supervision.

       This Court has not held otherwise. In its Order, the Court noted, “With Kelley

specifically, at every stage in his life – during and after his USAF tenure – the threat of violence

loomed. People like Kelley cannot own guns and the negligent operation of the background

                                                  9
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 10 of 23




check system foreseeably increased the risk and likelihood of injuries like those suffered by

Plaintiffs.” (ECF No. 59, Order 36). The Court’s statements were made in connection with the

Court’s discussion of the factors found in Greater Houston Transp. Co. v. Phillips, 801 S.W.2d

523, 525 (Tex. 1990), which the Court analyzed in determining whether the nature of the United

States’ undertakings were sufficient to create a legal duty. Those factors include foreseeability,

and the Court found that failure to input disqualifying information into NICS for a disqualified

person such as Kelley is sufficiently linked to future harm by that person, such that an allegation

in that regard is sufficient to satisfy the foreseeability factor. After examining this and the other

Phillips factors, the Court found that the Plaintiffs had pled sufficient allegations to support a

legal duty of the Air Force with respect to NICS.

       While the Court referenced Kelley’s violent history to illustrate why it felt the Air Force

had a duty, this is not a license to take discovery on all of Kelley’s bad acts, regardless of

whether the acts were disqualifying under the Brady Act. The Brady Act simply does not take

into consideration that any particular individual should be prohibited from possessing a weapon

because he had the propensity to commit a crime; the prohibition solely depends upon the

existence of the disqualifying acts enumerated in the Act. In other words, a person would be

prohibited from possessing a weapon if he committed one disqualifying act even though there

was no evidence whatsoever that he had the propensity to commit a crime (i.e., it was not

foreseeable that such a person engage in any criminal activity). Accordingly, Plaintiffs’

discovery is overly broad because these other bad acts (1) cannot form the basis for any duty of

the United States to Plaintiffs, (2) are not relevant to whether the United States was negligent in

carrying out its undertakings under NICS, and (3) do not bear on whether the absence of Kelley’s

information from NICS was the cause of Plaintiffs’ harm. Firstly, even if the Air Force had

knowledge about other wrongful or alarming conduct by Kelley prior to the shooting, that

                                                  10
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 11 of 23




knowledge cannot establish an additional duty upon which the United States could be held liable.

Plaintiffs do not argue – nor could they argue – that the Air Force had any other duty pertaining

to Devin Kelley, such as a duty to warn the church congregation or to confine Kelley beyond the

terms of his general court-martial conviction. If the only supposed duty is the duty to report,

then the only relevant issue for purposes of the breach of that duty is when the Air Force

obtained information that should have been reported into NICS.

       Plaintiffs do allege that “the United States, through its agencies, knew of the specific

increase of risk posed by Devin Kelley if the United States failed to exercise reasonable care in

its undertaking because the United States knew of Devin Kelley’s conduct between 2009 and

2013.” (ECF No. 60, Holcombe Am. Compl. ¶ 5.23.) But Kelley’s other bad acts are not

relevant to whether “the United States undertook to perform services that it knew or should have

known were necessary for Plaintiffs’ protection.” See Allen, 907 F.3d at 181. The question is

whether the United States knew or should have known that the undertakings themselves, the

creation of NICS and the Air Force’s pledge to provide information missing in NICS, were

necessary to protect Plaintiffs. This is wholly distinct from the question of whether the Air Force

knew that Kelley was a threat to commit future violent behavior, which, as just discussed above,

does not give rise to a duty here.

       Similarly, Kelley’s other bad acts are not relevant to whether “the United States’

performance increased Plaintiffs’ risk of harm.” See Allen, 907 F.3d at 181. Again, the relevant

inquiry is whether the risk to Plaintiffs would have been lower if the government had not

operated the background check system at all, whether negligently or not. See Colonial Sav.

Ass’n v. Taylor, 544 S.W.2d 116, 120 (Tex. 1976) (“Colonial’s failure to obtain insurance on the

house [i.e., the alleged undertaking] did not increase the risk of fire to the house[.]”); see also

Dan B. Dobbs et al., The Law of Torts § 410 (2d ed. 2011) (plaintiff must show “the defendant’s

                                                  11
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 12 of 23




failure to exercise reasonable care increased the risk of harm so that it was more than it would

have been with no undertaking”) (emphasis added).

       In alleging that Kelley’s history of bad acts is relevant to their negligent-undertaking

theory, Plaintiffs imply that the United States may be liable for a failure to report to NICS for

some disqualified person but not others, based on individual histories of violence for such

persons. Such individualized determinations would of course run contrary to the establishment

of NICS, which is the very basis of the supposed voluntary undertaking. If the Air Force’s

assumed duty derived from the establishment of NICS and the Air Force’s adoption of DODIG

recommendations, then the breach of such a duty derives from the failure to exercise due care in

satisfying its legal obligations under NICS, not from its ability to assess the violent propensities

of individuals who should be barred from owning or possessing firearms. If Kelley’s only bad

acts ever were the ones for which he were convicted, that would not in any way relieve the Air

Force of an obligation to report the conviction to NICS. Conversely, Kelley’s bad acts that were

not disqualifying under NICS are not pertinent to whether the Air Force had a duty to report the

conviction to NICS or whether the Air Force exercised due care in its reporting.

       Moreover, Kelley’s bad acts have no relevance to whether negligence in carrying out the

voluntary undertaking was the legal cause of Plaintiffs’ harm. To be sure, Plaintiffs must prove

foreseeability in order to establish proximate cause. See Bruce Foods, 2014 WL 652312, at *12

(“It was foreseeable to Defendant that its failure to perform its undertaking with due care could

cause Plaintiff harm.”). Plaintiffs must therefore prove that it was foreseeable that a failure to

submit disqualifying information to NICS for a person who is prohibited from purchasing

firearms, a class that Kelley is a part of, would potentially lead to the harm Plaintiffs claim.

Kelley’s other bad acts are not disqualifying information that could lead to a denial of a sale by a




                                                 12
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 13 of 23




federally-licensed firearms dealer, however, and thus do not pertain to the foreseeability of the

effects of the absence of Kelley’s information in NICS.

       Plaintiffs must also prove that “but for” the absence of disqualifying information in

NICS, the horrific mass shooting would not have occurred. See Bruce Foods, 2014 WL 652312,

at *12. This analysis is informed by the likelihood Kelley would have carried out the horrific

shooting even if his information had been properly been entered into NICS. This likelihood in

turn depends on Kelley’s ability to obtain firearms through means other than federally-licensed

firearms dealers. It is not informed at all by Kelley’s bad acts unless those bad acts directly

relate to means by which Kelley did, or could have, perpetrate the horrific shooting (e.g.,

modifying firearms).

       In sum, any discovery requests concerning Kelley’s bad conduct, other than the criminal

acts for which the Air Force arrested, charged, convicted and sentenced him, have no relevance

in this litigation. Accordingly, discovery should be limited to the Air Force’s missed

opportunities to submit Kelley’s fingerprints and final disposition report to the FBI and the

training and supervision of those who were responsible for submitting Kelley’s disqualifying

information.

               ii. Partial Plaintiffs’ First Requests for Production seek myriad documents
                   unrelated to the circumstances concerning the absence of Kelley’s
                   disqualifying information from NICS.

       In their First Request for Production, Plaintiffs seek “Unredacted Inspector General

Reports concerning the subject matter made the basis of this lawsuit, including the Sutherland

Springs Shooting.” (Ex. 2, RFP No. 32.) (emphasis added). By focusing on reports “concerning

the subject matter” rather than their “claim or defense,” Plaintiffs’ requests extend beyond the

2000 amendment to Federal Rule of Civil Procedure 26. See Zamora, 2017 WL 1861843, at *6

(granting motion for protective order quashing document requests because overly broad to

                                                 13
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 14 of 23




specific claims). This request refers to ten DODIG Reports, and request for production no. 72

requests yet another report. Only one of the eleven reports, the one specifically concerning

Kelley, is relevant to this litigation. See DODIG-2019-030. The other ten reports are

investigations into the compliance by the four branches of the military with certain obligations to

report criminal-related matters during various time periods, including time periods that have no

bearing on this litigation. See DODIG-2018-035, DODIG-2015-081, DODIG-2015-011,

DODIG-2017-054, DODIG-2015-094, DODIG-2015-055, DODIG-2014-105, DODIG-2013-

091, DODIG-97-003, unnumbered 1997 report.

       For example, in December 2017, the DODIG issued a report that determined “whether all

Military Services Law Enforcement Organizations (LEOs) had submitted fingerprint cards and

final disposition reports for Military Service members convicted by court-martial of qualifying

offenses, as required by DoD instruction.” See DODIG-2018-035, p. 1. That report focused on

submissions for the period from January 1, 2015, to December 31, 2016. Devin Patrick Kelley,

however, was convicted by a general court-martial in November 2012, three years before the

time period analyzed in the report. (ECF No. 21, U.S. Status Report). The report therefore has

nothing to do with whether Kelley’s information was entered into NICS.

       The fact that Plaintiffs are seeking irrelevant information is illustrated by looking at the

DODIG 2017 investigation’s conclusion, that the Air Force Office of Special Investigations

(AFOSI) had a 98% compliance rate for submitting fingerprints cards and final disposition

reports during the relevant time period. See DODIG-2018-035, p. i. Plaintiffs would certainly

object to the United States relying on that subsequent success rate as evidence of compliance

with the standard of care because it has no bearing on whether the Air Force was negligent with

respect to Devin Kelly. Just as the United States gets no credit for any instances when it




                                                 14
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 15 of 23




submitted information to FBI, Plaintiffs do not get to extrapolate negligence regarding Kelley

from any omissions detailed in these DODIG reports.

       The Court in its May 23, 2019 Order observed that three of the DODIG Reports not

specifically pertaining to Kelley were relevant insofar as the Air Force promised to adopt the

DODIG report’s recommendations. (ECF No. 59, Order 37) (“And when USAF promised to

adopt the IG report’s recommendations and fix its systemic problems, it re-affirmed this

assumption of duty.”). However, the Air Force’s acceptance of the DODIG’s findings and

promise to adopt the DODIG recommendations is the only relevant information as it pertains to

the non-Kelley reports. Plaintiffs cannot base their negligent undertaking claims on the failure of

the Air Force or DoD to report information about other disqualified individuals. The veracity or

substance of the ten other DODIG reports are not relevant to the claim of negligent undertaking

or negligent training or supervision, as they pertain to the disqualification of other service

members. What is relevant to the issue of negligence in this litigation are the circumstances

concerning the non-reporting of disqualifying information about Kelley into NICS.

       To any extent Plaintiffs are seeking to prove that the Air Force’s reporting obligations

continued after Kelley’s general court-martial conviction, these requests are unduly burdensome.

The United States has already admitted that “[i]nformation pertaining to Devin Patrick Kelley’s

conviction was not reported into the FBI’s National Instant Criminal Background Check System

(NICS).” (ECF No. 21, U.S. Status Report.) That admission alone should significantly reduce

the need for discovery concerning whether the Air Force reported disqualifying information

about Kelley to FBI’s NICS. A simple request for admission concerning ongoing reporting

obligations about the conviction would suffice to address the issue.

       Importantly, Plaintiffs not only seek the unredacted versions of these reports, but also

seek the underlying supportive material for several of the unrelated DODIG Reports. Indeed,

                                                 15
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 16 of 23




requests for production nos. 38 through 67 seek documents underlying the 2017 investigation,

DODIG-2018-035. (Ex. 2.) Plaintiffs go so far as to request all of the fingerprints and final

disposition forms that were not submitted and the “list of convicted offenders who did not have

fingerprint cards or final disposition reports on file in the FBI NGI database.” (Ex. 2, Pls. RFP

No. 59.) The requests are not even limited to information concerning Air Force personnel, but

extend to all Military Service members, including all “[d]ocuments, files, and reports –electronic

or otherwise – of the ‘2,502 military service members who were convicted by court-martial of

qualifying offenses during [the] evaluation period.’” (Ex. 2, Pls.’ RFP Nos. 56, 59-60.) The

requests seek guidance, investigative case information, spreadsheets, training material, interview

notes, and data concerning all Military Service components.” (Ex. 2, Pls.’ RFP No. 61-65.) Like

the reports themselves, this material has no bearing on Plaintiffs’ claims, and it would be

burdensome to produce due to the voluminous nature of the documents and information.

       The underlying materials requested with respect to the other reports is no more relevant

than the material requested with respect to the 2018 report. In February 2015, the DODIG issued

a report that focused on “whether fingerprints and final disposition reports for 1,102 Navy, Air

Force, and Marine Corps service members convicted of qualifying offenses between June 1,

2010, and October 31, 2012, were submitted to the FBI’s CJIS Division in the [IAFIS]

database.” See DODIG-2015-081 at 1. Devin Patrick Kelley was convicted after the evaluation

period. Nonetheless, Plaintiffs seek all 358 qualifying convictions from the Air Force and “[t]he

list of required convicted offender names that did not have fingerprints and/or final disposition

updates in IAFIS.” (Ex. 2, Pls.’ RFP Nos. 69-70.) Even if Kelley were convicted within the

relevant timeframe – which he was not – the request for all convictions supporting this report is

clearly beyond the scope of this litigation.




                                                16
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 17 of 23




       Nor are the materials created in response to any of the DODIG recommendations

relevant. (Ex. 2, Pls.’ RFP No. 71.) Indeed, none of the underlying material, including the draft

report Criminal History Data Reporting and the list of names, is relevant to this litigation.

(Ex. 2, Pls.’ RFP No. 75.) Plaintiffs go so far as to request an unredacted copy of a 1997

DODIG report referenced therein. (Ex. 2, Pls.’ RFP No. 72.) Not only was Kelley convicted

fifteen years later, but NICS was not even established until one year after the requested report

was issued. (ECF No. 28, Def.’s Mtn. to Dismiss 7) (“NICS was established in 1998 pursuant to

the provisions of the Brady Act.”).

       In addition to the information concerning the three immaterial DODIG reports, Plaintiffs

seek a substantial amount of underlying material from a DODIG report concerning the

obligations of Defense Criminal Investigative Organizations’ process for reporting criminal

incident to Defense Incident-Based Reporting System (DIBRS) (DODIG-2015-011). (Ex. 2,

Pls.’ RFP Nos. 76-94.) DIBRS is a central repository of incident-based statistical data

maintained and operated by the Defense Manpower Data Center (DMDC). See DODIG-2015-

011, p. 2. Plaintiffs seek all documents or files concerning Devin Kelley in the possession of the

DMDC. (Ex. 2, Pls.’ RFP No. 94.)

       Although such a request may be proportional and relevant to this litigation, even though

DIBRS is not mentioned in the DODIG Report pertaining to Kelley, Plaintiffs make sixteen

additional requests for documents supporting the report, including “interview notes, recordings,

transcripts, or other documentation related to communication” between the IG investigators and

DoD personnel. (Ex. 1, Pls.’ RFP Nos. 73-92.) The requests concern data entries that have no

bearing on whether Kelly’s disqualifying information was submitted into DIBRS, much less into

NICS. In any event, certain DoD components with assigned law enforcement agencies or

activities, including the law enforcement components at issue here, comply with the Brady Act

                                                 17
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 18 of 23




through other methods, including reporting criminal conduct directly into certain federal

databases, including the Interstate Identification Index (III). Although information about Kelley

was entered into DIBRS, the information contained within DIBRS would not have been included

in any of the databases searchable in NICS. Accordingly, any information concerning failures to

report information into DIBRS is doubly irrelevant because Kelley’s DIBRS information never

would have made its way to III.

       Because requests for production nos. 32, 38-93 seek documents and information

irrelevant to the facts and circumstances concerning the absence of disqualifying information for

Kelley in NICS, but instead appear to be a scattershot attempt to gather data concerning general

military law enforcement compliance going back over twenty years, those requests, in addition to

interrogatory no. 1 and request for admission no. 5, should be quashed.

   2. The Partial Plaintiffs’ Discovery Demands Should Be Quashed Because They Were
      Propounded On Behalf Of Only Four of the Eighteen Sets of Plaintiffs In This
      Litigation, A Practice That Is Wholly Inconsistent With The Purpose Of The
      Court’s Consolidation Order.

       Plaintiffs’ discovery requests should be quashed in its entirety because they were not

propounded on behalf of all Plaintiffs in this eighteen consolidated cases. This Court

consolidated these cases “for all purposes” under Fed. R. Civ. P. 42(a) in order “to avoid

unnecessary cost or delay and promote the administration of justice.” See Order, ECF No. 9; see

also Frazier v. Garrison Indep. Sch. Dist., 980 F.2d 1514, 1531 (5th Cir. 1993) (observing that

purpose of consolidation is to “avoid unnecessary costs or delay”). If cases are consolidated “for

all purposes” under Rule 42, those cases are then effectively treated as a single case. See

McDermott Int’l, Inc. v. Underwriters At Lloyds, 981 F.2d 744, 747 (5th Cir. 1993) (“When the

cases were consolidated pursuant to Fed. R. Civ. P. 42(a), they became a single judicial unit[.]”);

see also Hall v. Hall, 138 S. Ct. 1118, 1129-31 (2018) (distinguishing consolidation “for all

purposes” from other types of consolidation where cases retain their individual character).
                                                18
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 19 of 23




Because the consolidated cases are effectively treated as a single case “for all purposes,”

including discovery, the litigation preferences of individual parties and their counsel must yield

to discovery parameters that further the purposes of consolidation. See In re Air Crash Disaster

at Fla. Everglades on Dec. 29, 1972, 549 F.2d 1006, 1014 (5th Cir. 1977) (The need for

consolidation “may take precedence over desire of counsel.”); Castaneda v. Swift Transportation

Corp., 2009 WL 10669207, at *3 (W.D. Tex. July 16, 2009) (rejecting plaintiff’s argument that

consolidation was inappropriate because it would restrict the discovery limits of the parties to the

limits applicable in a single case).

       Despite these cases being consolidated “for all purposes,” and despite no Plaintiff

objecting to consolidation, Plaintiffs seek to effectively carry out discovery in these cases

independently. The pending discovery requests were filed on behalf of only four sets of

Plaintiffs: McNulty, et. al, 5:18-cv-00949-XR; Wall, et. al, 5:18-cv-00951-XR; Solis, et. al, 5:19-

cv-00714-XR, and McKenzie, 5:19-cv-00715-XR. (Exs. 1, 2.) The Partial Plaintiffs’ Discovery

Demands were served by Jamal Alsaffar’s law firm, which represents plaintiffs in four of the

consolidated cases. Mr. Alsaffar has repeatedly represented to counsel for the United States that

he is the lead counsel in these consolidated cases. But he has also asserted that all of the

Plaintiffs, regardless of being consolidated herein, have the individual right to conduct discovery

as though they were separate parties.

       Despite these cases being consolidated “for all purposes,” and despite no Plaintiff

objecting to consolidation, Plaintiffs seek to effectively carry out discovery in these cases

independently. There are currently forty-three plaintiffs in these consolidated cases. If Plaintiffs

are allowed to file discovery requests individually, discovery may quickly escalate to untenable

levels. Redundant, unnecessary, and cumulative discovery demands by different Plaintiffs will




                                                 19
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 20 of 23




create unnecessary costs and delays in this litigation. Indeed, if discovery is to take place in a

piecemeal fashion, any benefits of consolidation will erode quickly.

       In litigation involving “a common issue of law or fact,” a district court is authorized to

“issue . . . orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a)(3). This includes the

appointment of one attorney as a representative of all plaintiffs if that will further the purposes of

consolidation, provided that the interests of all plaintiffs are aligned. See In re Air Crash

Disaster at Fla. Everglades, 549 F.2d at 1014; see also Malden Transportation, Inc. v. Uber

Technologies, Inc., 323 F.R.D. 118, 121 (D. Mass. 2017) (appointing “liaison counsel” in

litigation involving “four law firms” and “seven original actions”). Although Plaintiffs will each

need to prove separate damages, Plaintiffs must all prove the same facts to establish liability.

Consequently, Plaintiffs should be required to serve and receive written discovery through one

attorney or law firm on behalf of all Plaintiffs for the purposes of liability discovery.

       The coordination of written discovery through one Plaintiffs’ attorney will not prejudice

any Plaintiff. For purpose of Fed. R. Civ. P. 42 consolidation, “prejudice refers to situations in

which one party’s “substantive legal interests differ from those of his co-party.” Castaneda,

2009 WL 10669207, at *3 (citing In re Air Crash Disaster at Fla. Everglades, 549 F.2d at 1013,

n.10)). That is not at issue here, and mere limitations on the amount of discovery Plaintiffs are

jointly permitted do not amount to prejudice. See id. (rejecting plaintiff’s argument that

consolidation was inappropriate because it would restrict the discovery limits to the limits

applicable in a single case).

       No Plaintiff has opposed consolidation of his or her case with the lead Holcombe case,

and therefore any objections to the strictures of discovery in consolidated litigation are waived.

In any event, the burden on Plaintiffs to coordinate prior to serving written discovery is minimal.

Responding to multiple discovery demands, however, will negatively impact the United States in

                                                  20
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 21 of 23




that it will be required to respond to multiple requests that will likely be largely redundant and

cumulative, but different enough to require scrutiny of those requests by the United States.

Accordingly, Partial Plaintiffs’ Discovery Demands should be quashed in its entirety, and all

Plaintiffs should be required to serve written discovery through one attorney or law firm. If

Plaintiffs cannot agree as to whom this attorney will be, Plaintiffs can address that issue with the

Court at a Rule 16 Conference.

       The United States has filed a concurrent motion requesting a Rule 16 conference. That

motion fulsomely articulates the need for a Discovery Plain, and the United States does not wish

to belabor the point. However, absent a Discovery Plan, the United States is being asked to

respond to discovery requests in an ad hoc fashion. The United States therefore respectfully

requests that the Court grant its motion for a protective order and require all Plaintiffs to jointly

propound discovery requests concerning all liability issues upon the United States.

                                            CONCLUSION

       For the reasons stated and upon the authorities cited, the United States respectfully

requests this Court to grant its motion for a protective order.

Dated: August 29, 2019                         Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division
                                               JOHN F. BASH
                                               United States Attorney
                                               Western District of Texas
                                               JOHN F. PANISZCZYN
                                               Assistant United States Attorney
                                               State Bar. No. 15443855
                                               JAMES G. TOUHEY, JR.
                                               Director, Torts Branch
                                               Civil Division
                                               STEPHEN E. HANDLER
                                               Senior Trial Counsel, Torts Branch
                                               Civil Division

                                                  21
Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 22 of 23




                            /s/ Paul David Stern
                            PAUL DAVID STERN
                            Trial Attorney, Torts Branch
                            Civil Division
                            Counsel for the United States of America




                              22
        Case 5:18-cv-00555-XR Document 124 Filed 08/29/19 Page 23 of 23




                                CERTIFICATE OF SERVICE

       I certify that on August 29, 2019, I electronically filed the foregoing with the clerk of

court by using the CM/ECF system, and that the following counsel of record have received

notice and been served through that system.


   Jamal K. Alsaffar                                 Mark W. Collmer
   Tom Jacob                                         COLLMER LAW FIRM
   WHITEHURST, HARKNESS, BREES,                      3700 Montrose
   CHENG, ALSAFFAR & HIGGINBOTHAM                    Houston, TX 77006
   & JACOB PLLC
   7500 Rialto Blvd, Bldg. Two, Ste 250              Daniel J.T. Sciano
   Austin, TX 78735                                  TINSMAN & SCIANO
                                                     10107 McAllister Freeway
   Jason P. Steed                                    San Antonio, TX 78216
   KILPATRICK TOWNSEND & STOCKTON
   LLP                                               Daniel D. Barks
   2001 Ross Avenue, Suite 4400                      SPEISER KRAUSE, P.C.
   Dallas, TX 75201                                  5555 Glenridge Connector, Suite 550
                                                     Atlanta, GA 30342
   Robert E. Ammons
   April A. Strahan                                  Tim Maloney
   THE AMMONS LAW FIRM, L.L.P.                       Paul E. Campolo
   3700 Montrose Boulevard                           MALONEY & CAMPOLO, L.L.P.
   Houston, TX 77006                                 926 S. Alamo
                                                     San Antonio, TX 78205
   Dennis Charles Peery
   R. Craig Bettis
                                                     George LeGrand
   TYLER & PEERY
                                                     Stanley Bernstein
   5822 West IH 10
                                                     LEGRAND & BERNSTEIN
   San Antonio, TX 78201
                                                     2511 N. Saint Mary’s St.
                                                     San Antonio, Texas 78212
   Brett Reynolds
   Brett Reynolds & Associates PC
   1250 N.E. Loop 410, Suite 310
   San Antonio, TX 78209


                                                     /s/ Paul David Stern
                                                     PAUL DAVID STERN
                                                     Trial Attorney, Torts Branch




                                                23
